Title: To Thomas Jefferson from David Gelston, 1 October 1803
From: Gelston, David
To: Jefferson, Thomas


          
            Sir—
            New York Octo. 1st. 1803
          
          I had the honor to write to you the 21st. ultimo, and enclosed bill of lading of one box of wine, and one cask of nuts—I have this day received from Messrs. Perrot & Lee (Bordeaux) bill of lading & Invoice, of five cases red, and five cases white wine, ⅌ the Thetis, capt Adams—Invoice enclosed—presuming as before, it will be your wish to have it forwarded to the City of Washington, I shall have it entered here, and then forwarded by the first vessel bound to alexandria, or Georgetown—unless, counter orders are received—
          Very respectfully, I am, Sir, your obedient servant 
          
            
              David Gelston
            
          
        